DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10 are pendingClaims 9 and 11-15 were previously canceled
Claims 1 and 10 are currently amended
Claims 1-8 and 10 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “proximate said bottom surface;” and instead should recite “proximate said interior bottom surface;” to maintain consistency.  Also, lines 6-7 states “proximate said top surface;” and instead should state “proximate said interior top surface;” to maintain consistency.  Additionally, lines 15 and 16 states “said housing” three different times and instead should each recite “said shielded housing” to maintain consistency.  Furthermore, lines 17-18 states “the convective flow path” and instead should recite “the convective air flow path” to maintain consistency.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Line 2 states “said ion exchange vessel.”  Examiner suggests amending the limitation to either recite “said vessel.” or “said ion exchange chamber.” to avoid any further confusion.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 3 states “said housing.” and instead should state “said shielded housing.” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites “…such that the ion exchange chamber is bounded by an outer surface of the inner shell with the convective flow path being defined by an inner surface of the inner shell.” on lines 16-18, which is not described or fully supported in the original specification filed on 11/14/2019; therefore, is new matter.  Claims 2-8 and 10 are also rejected since these claims depend on claim 1.
Amended, dependent claim 10 now recites “extends along a longitudinal axis of said housing.” on line 3, which is not described or fully supported in the original specification filed on 11/14/2019; therefore, is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al.

Regarding Claim 1:
Guiroy discloses a vessel for treatment of radioactive liquid, the vessel including a shielded housing 1 defining an ion exchange chamber 6 therein (see FIG. 1), the ion exchange chamber configured to receive ion exchange media 7 in its interior between an interior top surface and an interior bottom surface, an inlet diffuser (e.g., the circular part of 9b) disposed in the ion exchange chamber proximate the bottom surface capable of functioning as an inlet diffuser, an outlet collection header (the circular part of 9a) disposed in the ion exchange chamber proximate the top surface capable of functioning as an outlet collection header, a process inlet (e.g., a vertical leg of 9b) in fluid communication with the inlet diffuser 9b capable of functioning as a process inlet, and a process outlet (a vertical leg of 9a) in fluid communication with the header 9a capable of functioning as a process outlet, the process inlet (vertical leg of 9b) and inlet diffuser 9b being fluidly coupled with a source 11 of the radioactive liquid, the radioactive liquid entering the ion exchange chamber 6 at the inlet diffuser (at the circular part of 9b in the up flow configuration described in the last two full sentences of page 6 of the machine translation), flowing upward through the ion exchange chamber 6, and exiting the ion exchange chamber at the outlet collection header (circular part of 9a), and exiting the vessel at the process outlet (vertical part of 9a),
wherein said housing has an inner shell 2 extending within said housing 1 so as to separate said ion exchange chamber (e.g., the space containing the adsorbent bed 7) from a convective air flow path extending through said housing such that the ion exchange chamber is bounded by an outer surface of the inner shell with the convective flow path being defined by an inner surface of the inner shell (e.g., the convective air flow path formed by the gap between housing parts 2 and 3 shown in FIG. 1).
Guiroy discloses an adsorbent media located in the ion exchange chamber (e.g., zeolite, see the first paragraph of page 7 of the machine translation) but fails to specify ion exchange media located in the ion exchange chamber.
Bostick et al disclose that ion exchange media (e.g., CST or IONSIV® IE-911) can be used in an up-flow ion exchange chamber/column for removing strontium and cesium from a radioactive liquid (see Bostick et al the section “Column Testing” on pages 3-5 and the section “Strontium and Cesium Ion-Exchange Capacity/Ratio on CST” on pages 10-12).
Guiroy and Bostick et al are analogous inventions in the art of teaching a radioactive liquid treatment system and method.  It would have been obvious to have substituted ion exchange media as disclosed by Bostick et al for the adsorbent media employed by Guiroy in order to provide the predictable result of removing strontium and cesium from a radioactive liquid as taught by Bostick et al (see Bostick et al the section “Column Testing” on pages 3-5 and the section “Strontium and Cesium Ion-Exchange Capacity/Ratio on CST” on pages 10-12).




Regarding Claim 2:
The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Bostick et al further discloses ion exchange media that is not regenerable (e.g., CST or IONSIV® IE-911).
Guiroy and Bostick et al are analogous inventions in the art of teaching a radioactive liquid treatment system and method.  It would have been obvious to have substituted ion exchange media as disclosed by Bostick et al for the adsorbent media employed by Guiroy in order to provide the predictable result of removing strontium and cesium from a radioactive liquid as taught by Bostick et al (see Bostick et al the section “Column Testing” on pages 3-5 and the section “Strontium and Cesium Ion-Exchange Capacity/Ratio on CST” on pages 10-12).

Regarding Claim 3:
The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Bostick et al further discloses crystalline silicotitanate (e.g., CST or IONSIV® IE-911).
Guiroy and Bostick et al are analogous inventions in the art of teaching a radioactive liquid treatment system and method.  It would have been obvious to have substituted ion exchange media as disclosed by Bostick et al for the adsorbent media employed by Guiroy in order to provide the predictable result of removing strontium and cesium from a radioactive liquid as taught by Bostick et al (see Bostick et al the section “Column Testing” on pages 3-5 and the section “Strontium and Cesium Ion-Exchange Capacity/Ratio on CST” on pages 10-12).

Regarding Claim 8:
	The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Guiroy further discloses an inlet and outlet as being disposed in a riser of the ion exchange vessel (e.g., formed by element 13).

Regarding Claim 10:
	The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Guiroy further discloses the inner shell extends along a longitudinal axis of said housing (e.g., the convective air flow path formed by the gap between housing parts 2 and 3 shown in FIG. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al as applied to claim 1 above, and further in view of Levendusky (U.S. 4,107,044).

Regarding Claim 4:
The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Guiroy discloses the shielded housing 1 as including biological shielding 3, 15 for protection against radiation emitted from the ion exchange chamber (see the fifth and sixth full sentences of page 8 and the second full sentence of page 9 of the machine translation) but fails to specify biological shielding in the form of lead shielding.
Levendusky discloses an analogous apparatus that includes lead shielding 17 for preventing the emission of radiation from an ion exchange chamber in an analogous device. 
Guiroy, Bostick et al and Levendusky are analogous inventions in the art of teaching an ion exchange system.  It would have been obvious to have substituted lead shielding as disclosed by Levendusky for the biological shielding employed by Guiroy, as modified by Bostick et al, in order to protect the ambient environment from radiation as taught by Levendusky.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al as applied to claim 1 above, and further in view of the technical report “Small Column Ion Exchange Technology at Savannah River Site” by the U.S. Department of Energy, referred to hereinafter as “DOE”.

Regarding Claim 5:
The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, but fail to specify the ion exchange chamber as being formed of stainless steel. 
DOE discloses an analogous device that includes an ion exchange chamber formed from stainless steel (see FIG. 3-5 on page 41 which specifies the tank wall as being formed of “SS” which is an acronym for stainless steel as well known in the art) and suggests that such a material is capable of containing aqueous solutions containing radionuclides.
Guiroy, Bostick et al, and DOE are analogous inventions in the art of teaching an ion exchange system.  It would have been obvious to have modified the ion exchange chamber suggested by Guiroy and Bostick et al so as to have been formed of stainless steel as suggested by DOE in order to provide a material capable of containing aqueous solutions containing radionuclides (see DOE FIG. 3-5 on page 41 which specifies the tank wall as being formed of “SS” which is an acronym for stainless steel as well known in the art).

Regarding Claim 6:
The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, wherein Guiroy includes an inlet diffuser 9b but fails to specify an inlet diffuser including a plurality of inlet screens. 
DOE discloses an analogous apparatus that includes an inlet diffuser including a plurality of inlet screens for distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber (see the left photograph in FIG. 3-8 on page 44).
Guiroy, Bostick et al, and DOE are analogous inventions in the art of teaching an ion exchange system.  It would have been obvious to have substituted the inlet diffuser having a plurality of inlet screens as disclosed by DOE for the inlet diffuser employed by Guiroy, and as modified by Bostick et al, in order to provide the predictable result of distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber as taught by DOE (see the left photograph in FIG. 3-8 on page 44).

Regarding Claim 7:
The combination of Guiroy in view of Bostick et al and further in view of DOE teaches the vessel of claim 6, wherein Guiroy includes an outlet collection header 9a but fails to specify an outlet collection header including a plurality of inlet screens.
DOE discloses an analogous apparatus that includes an outlet collection header including a plurality of outlet screens for collecting a purified aqueous solution at an outlet side of an ion exchange chamber (see the left photograph in FIG. 3-8 on page 44). 
Guiroy, Bostick et al, and DOE are analogous inventions in the art of teaching an ion exchange system.  It would have been obvious to have substituted the outlet collection header having a plurality of outlet screens as disclosed by DOE for the outlet collection header employed by Guiroy, and as modified by Bostick et al, in order to provide the predictable result of distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber as taught by DOE (see the left photograph in FIG. 3-8 on page 44).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al as applied to claim 1 above, and further in view of the technical report “Small Column Ion Exchange Technology at Savannah River Site” by the U.S. Department of Energy, referred to hereinafter as “DOE” and Rodgers (U.S. 3,111,586).

Regarding Claim 10:
	The combination of Guiroy in view of Bostick et al teaches the vessel of claim 1, but Guiroy fails to specify the housing as including an inner shell extending with the housing so as to separate the ion exchange chamber from a convective air flow path extending through the housing.
DOE discloses an analogous apparatus including an inner shell extending through an ion exchange chamber to separate the ion exchange chamber from cooling medium flow path extending through the housing (e.g., formed by the central conduit shown in FIGS. 3-5 and 3-8) and suggests that the inner shell permits cooling of the apparatus to prevent heat damage of the apparatus due to radioactive decay of ion exchange media within the ion exchange chamber.
 Guiroy, Bostick et al, and DOE are analogous inventions in the art of teaching an ion exchange system.  It would have been obvious to have modified the apparatus of Guiroy, as modified by Bostick et al, so as to have included the inner shell as suggested by DOE in order to prevent heat damage to the apparatus. In addition, DOE fails to specify the inner shell as separating the ion exchange chamber from a convective air path.
Rodgers provides an inner shell 72 for providing a convective air flow path 90 for cooling an apparatus for containing radioactive material and suggests that such an arrangement reduces the weight and complexity of the apparatus (see Rogers lines 32-39 of col. 1, lines 4-7 of col. 3, and FIG. 2). 
Guiroy, Bostick et al, DOE and Rogers are analogous inventions in the art of teaching a radioactive liquid.  It would have been obvious to have modified the combination suggested by Guiroy, Bostick et al, and DOE so as to have included a convective air flow path as suggested by Rodgers in order to reduce the weight and complexity of the apparatus (see Rogers lines 32-39 of col. 1, lines 4-7 of col. 3, and FIG. 2).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
A new set of claim objections regarding claims 1, 8 and 10 have been made (see above).
Applicant argues on pages 5-6 of the Remarks section filed on 03/03/2022 “Nothing like this is shown, described, or otherwise disclosed in the prior art of record…The Office Action contends that it would have been obvious to modify the combination…Applicant respectfully disagrees…Because the container of Rogers is so different in its intended use than an IXC vessel, any attempt to combine Rogers with the base combination should explain how the modification does not undermine the purpose of the base combination…There is nothing in the references themselves to suggest that such a modification would be successful.”
Examiner respectfully disagrees.  Examiner reminds Applicant to view the rejection as a combination of references, and not individually or separately.
Regarding amended, independent claim 1, the combination of Guiroy in view of Bostick et al are used to teach the inlet diffuser, outlet collection header, ion exchange media and additional other structural components, as required by claim 1.
DOE is merely used to illustrate and disclose an inner shell extending through an ion exchange chamber to separate the ion exchange chamber from an air flow path extending through the housing (e.g., formed by the central conduit shown in FIGS. 3-5 and 3-8).
Rodgers is also used merely to illustrate and disclose an inner shell 72 for providing a convective air flow path 90 for containing radioactive material and suggests that such an arrangement reduces the weight and complexity of the apparatus (see Rogers lines 32-39 of col. 1, lines 4-7 of col. 3, and FIG. 2). 
Furthermore, Guiroy, Bostick et al, DOE and Rogers are analogous inventions in the art of teaching a radioactive liquid.  It would have been obvious to have modified the combination suggested by Guiroy, Bostick et al, and DOE so as to have included a convective air flow path as suggested by Rodgers in order to reduce the weight and complexity of the apparatus (see Rogers lines 32-39 of col. 1, lines 4-7 of col. 3, and FIG. 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773